DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 02/01/22.  Claims 1, 4-6 and 9-12 are still pending and have been considered below.

Claim Objections
The amendments and/or arguments submitted by Applicant have been considered and are persuasive; thus, the previous claim objection(s) have been withdrawn.

Claim Rejections - 35 USC § 112
The amendments and/or arguments submitted by Applicant have been considered and are persuasive; thus, the previous claim rejection(s) have been withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the authorized user" throughout the claim.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that the preceding claim language appears to establish at least two separate and distinct instances of “an authorized 
Claim 4 recites the limitation "the application" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that the preceding claim language appears to establish several distinct instances of variations of  “application” (see lines 3, 15, 18, 20 and 22 of Claim 1; and line 3 of Claim 4); thus, renders the claim indefinite in that it is unclear as to which one the limitation in question should be in reference to.
Claim 9 recites the limitation "the application" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that the preceding claim language appears to establish several distinct instances of variations of  “application” (see lines 3, 14, 16 and 20 of Claim 6; and line 2 of Claim 9); thus, renders the claim indefinite in that it is unclear as to which one the limitation in question should be in reference to.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noh et al. (2014/0273964).
Claim 1:  Noh et al. discloses a control method for a mobile information terminal, comprising:
receiving an operation for restricting an operation for an application of the mobile information terminal by an unauthorized user of the mobile information terminal(assigning application/functions that are executable/accessible on a user-by-user basis) [page 10, paragraph 0165];
authenticating whether or not a user is an authorized user of the mobile information terminal(determine whether user of mobile terminal is authorized to cancel lock mode) [page 9, paragraph 0158];
when the user is authenticated as an authorized user, allowing the operation for the application of the mobile information terminal(allow user to access assigned application) [page 10, paragraph 0159]; and
when the user is not authenticated, restricting the operation for the application of the mobile information terminal(user not authorized to cancel lock mode) [page 11, paragraph 0181 | page 13, paragraph 0228],
wherein the restricting the operation includes receiving designation of the application [page 10, paragraph 0165],
wherein the control method further includes:
registering the designated application as a designated application operable by the authorized user and the unauthorized user(owner can access all applications and first/second user can also access at least one of these applications; and/or first and second user can both access second application, etc.) [page 10, paragraphs 0161 & 0162 & 0164];
for the authorized user, allowing operations for the designated application that has been registered and an application other than the designated application(owner can access more than one application) [page 10, paragraph 0161]; and
(first and second users can only access the corresponding assigned applications/functions) [page 10, paragraphs 0162 & 0164], and
wherein a running application is registered as the designated application [page 10, paragraph 0165].
Claim 4:  Noh et al. discloses the control method for the mobile information terminal according to claim 2, wherein when an operation for an application other than the designated application is confirmed, the unauthorized user is required to input non-designated application permission information which is information permitting the operation for the application(region for recognizing the user’s face is displayed while selected application is executed by user, in order to request user to authenticate before allowing access) [pages 11-12, paragraphs 0199-0204].
Claim 5:  Noh et al. discloses the control method for the mobile information terminal according to claim 1, wherein when an operation for the designated application is confirmed, it is confirmed that the operation for the designated application is performed based on a permitted command, and wherein when it is confirmed that the operation for the designated application is performed based on the permitted command, processing based on the command is executed(allow access to only the assigned functions among the functions included in the application assigned to user) [page 10, paragraph 0160 | page 11, paragraph 0180].
Claim 6:  Noh et al. discloses a mobile information terminal comprising:
an operation input unit which receives an operation for restricting an operation for an application of the mobile information terminal by an unauthorized user of the mobile information terminal [page 10, paragraph 0165];

a lock control unit which allows the operation for the application of the mobile information terminal when the user is authenticated as the authorized user [page 10, paragraph 0159], and restricts the operation for the application of the mobile information terminal when the user is not authenticated and is recognized as the unauthorized user [page 11, paragraph 0181 | page 13, paragraph 0228],
wherein the operation input unit receives designation of the application as the operation for the restricting [page 10, paragraph 0165],
wherein the lock control unit registers the designated application as a designated application operable by the authorized user and the unauthorized user [page 10, paragraphs 0161 & 0162 & 0164], for the authorized user, allows operations for the designated application that has been registered and an application other than the designated application [page 10, paragraph 0161], and for the unauthorized user, allows the operation for the designated application that has been registered and restricts the operation for the application other than the designated application [page 10, paragraphs 0162 & 0164], and
wherein the lock control unit registers a running application as the designated application [page 10, paragraph 0165].
Claim 9:  Noh et al. discloses the mobile information terminal according to claim 6, wherein, an operation for an application other than the designated application is confirmed, the lock control unit requests the unauthorized user to input non-designated application permission information which is information permitting the operation for the application [pages 11-12, paragraphs 0199-0204].
Claim 10:  Noh et al. discloses the mobile information terminal according to claim 6, wherein, when the operation for the designated application is confirmed, the lock control unit confirms that the operation for the designated application is performed based on a permitted command, and when it is confirmed that the operation for the designated application is performed based on the permitted command, the lock control unit executes processing based on the command [page 10, paragraph 0160 | page 11, paragraph 0180].
Claim 11:  Noh et al. discloses the control method for the mobile information terminal according to claim 1, wherein the authenticating includes face recognition [page 9, paragraph 0144 | page 10, paragraphs 0174-0175].
Claim 12:  Noh et al. discloses the mobile information terminal according to claim 6, wherein the user authentication unit authenticates using face recognition [page 9, paragraph 0144 | page 10, paragraphs 0174-0175].

Response to Arguments
Applicant's arguments filed 02/01/22 have been fully considered but they are not persuasive.
First, Applicant argues that the prior art of record does not disclose a running application is registered as the designated application, as claimed.
Initially, Examiner notes that the claim language only appears to require the registering of the designated application as an application operable by the authorized user and the unauthorized user, and further require the registered designated application to be a running application.
Examiner further notes that the claim language does not appear to stipulate exactly when the designated application must be “running”; nor precisely how the designated application must 
Accordingly, Examiner respectfully submits that the claims, as currently recited, do not appear to necessarily require the designated application to be “running” before it is registered, let alone require that the designated application be executing specifically in the foreground; thus, so long as the designated application is a running application, it meets the claims.
With respect to the applied reference, Noh et al. discloses the assigning/registering of various applications executable on the mobile terminal to be operable by various users on a user-by-user basis, where these applications include at least one or more of a calendar application, a browser application, a diary application and a telephony application [page 9, paragraphs 0147 & 0153 & 0155 | page 10, paragraph 0165 | figure 8].
Therefore, Examiner respectfully disagrees and submits that the prior art of record does in fact disclose the allegedly deficient features because Noh et al. appears to describe several applications that can be assigned/registered as a designated application; and that are reasonably understood by one of ordinary skill in the art as “running” application(s) because any of the assigned applications a particular user is allowed to access would be considered running once the user executes the desired application.
Furthermore, Examiner submits that one of ordinary skill in the art would appreciate that at least some of the described and/or depicted applications of Noh et al. are applications that are always running in the background on the mobile terminal so long as the mobile terminal is on (ie. the telephony application must be executing in the background otherwise no phone calls would come through, the email/message application must be executing in the background otherwise no messages would be delivered, etc.); thus, also appears to reasonably suggest at least some 
Second, Applicant argues that while the Noh et al. teaches to limit the use by pre-registering the apps that can be used for each user, this application is not pre-registered and is used for apps other than the running (in use in the foreground) app.
Initially, Examiner respectfully submits that this argument is unclear as to precisely what “this application” is referring to, and what “is used for apps other than the running app” because Applicant first notes that Noh et al. discloses pre-registering the apps, yet goes on to argue that “the application” is not pre-registered and “is used for apps other than the running app” without any further context; thus, it is unclear if Applicant is trying to direct the argument towards some aspects of the prior art reference or towards one of claimed elements.
Accordingly, Examiner will assume that Applicant is attempting to argue that the claimed “designated application” is not pre-registered; and that the claimed “registering” is with respect to applications that are actively running in the foreground.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., designated applications not being pre-registered, registering a designated application that is currently executing in the foreground, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/EDWARD ZEE/Primary Examiner, Art Unit 2435